Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				  	   35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (JP 6450775B2) in view of Kapur et al. (U.S. Pub. No. 2003/0163649).

	With respect to claims 1, 21 and 29, the Kaplan reference teaches reading data associated with a memory transfer transaction from a first memory (page 3, lines 18-21 - in the process of executing a plurality of sets of instructions, the processor 102 generates a memory access request including a write request for storing data in the memory 120 and a read request for acquiring data from the memory 120); determining whether a bypass indication associated with the memory transfer transaction is asserted (page 5, lines 1- 3 - the north bridge 110 identifies the state of the guard mode active field in response to the guard mode on field being in a different specific state (eg, asserted state), wherein, the north bridge 110 bypasses the encryption module 115 for received memory access requests (including protective memory access requests) in response to the guard mode active field being in a particular state (eg, negated state)); transferring the data from the first memory to a second memory, the transferring including bypassing first-processing the data if the bypass indication is asserted (page 5, lines 1- 3 - the north bridge 110 identifies the state of the guard mode active field in response to the guard mode on field being in a different specific state (eg, asserted state), wherein, the north bridge 110 bypasses the encryption module 115 for received memory access requests (including protective memory access requests) in response to the guard mode active field being in a particular state (eg, negated state)).
	The Kaplan reference does not teach the transferring further including bypassing second-processing the data if the bypass indication is asserted; and storing the data in the second memory.
	The Kapur et al. reference teaches the transferring further including bypassing second-processing the data if the bypass indication is asserted ([0028] - a shared bypass bus permits data transfer between the scalability ports and the coherency interleaves while bypassing the crossbar interface); and ([0088] - the second read transaction may advance toward the unordered interface 142 along an independent path, e.g. the read bypass queue 172, bypassing the first and second write transactions and the first read transaction); and storing the data in the second memory ([0088] -  the second read transaction may be forwarded to the bottom of the ordering queue 171 rather than the bottom of the read bypass queue 172).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kaplan and Kapur et al. to incorporate the limitations of the transferring further including bypassing second-processing the data if the bypass indication is asserted; and storing the data in the second memory the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kaplan and Kapur et al. references is for reducing latency ([0043] – Kapur et al.).
	With respect to claims 2, 11, 22 and 30, the Kaplan reference teaches wherein transferring the data from the first memory to the second memory further comprises first-processing data read from the first memory if the bypass indication is not asserted (page 5, lines 3-6 - in response to the guard mode active field being in a different state (eg, asserted state), the encryption module is bypassed only for non-protective memory access requests). 
	The Kaplan reference does not teach the transferring further including bypassing second-processing the data if the bypass indication is asserted; and storing the data in the second memory.
	The Kapur et al. reference teaches the transferring further including bypassing second-processing the data if the bypass indication is asserted ([0028] - a shared bypass bus permits data transfer between the scalability ports and the coherency interleaves while bypassing the crossbar interface); and ([0088] - the second read transaction may advance toward the unordered interface 142 along an independent path, e.g. the read bypass queue 172, bypassing the first and second write transactions and the first read transaction); and storing the data in the second memory ([0088] -  the second read transaction may be forwarded to the bottom of the ordering queue 171 rather than the bottom of the read bypass queue 172).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kaplan and Kapur et al. to incorporate the limitations of the transferring further including bypassing second-processing the data if the bypass indication is asserted; and storing the data in the second memory the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kaplan and Kapur et al. references is for reducing latency ([0043] – Kapur et al.).

	With respect to claims 3, 12 and 23, all of the limitations of claims 2, 11, and 21 have been addressed.
	The Kaplan reference does not teach wherein the second-processing comprises an inverse operation of the first-processing.
	The Kapur et al. reference teaches wherein the second-processing comprises an inverse operation of the first-processing ([0088] - the second read transaction may advance toward the unordered interface 142 along an independent path, e.g. the read bypass queue 172, bypassing the first and second write transactions and the first read transaction).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kaplan and Kapur et al. to incorporate the limitations of wherein the second-processing comprises an inverse operation of the first-processing the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kaplan and Kapur et al. references for reducing latency ([0043] – Kapur et al.).
	With respect to claims 4, 13, 24 and 31, all of the limitations of claims 3, 12, 23 and 30 have been addressed.
	The Kaplan reference does not teach first-processing comprises at least one of decrypting, parity checking, and decompressing; and second-processing comprises at least one of encrypting, generating parity, and compressing.
	The Kapur et al. reference teaches first-processing comprises at least one of decrypting, parity checking, and decompressing (page 4, lines 29-32 - Northbridge 110 includes an encryption module 115 configured to encrypt and decrypt information based on key 126 in accordance with a particular cryptographic standard to provide cryptographic isolation of information. wherein, the encryption module 115 may be configured to use Advanced Encryption Standard (AES) encryption and decryption. Further, the encryption module 115 may include other Encryption / decryption techniques which may be used); and second-processing comprises at least one of encrypting, generating parity, and compressing (page 4, lines 32-34 - if the write request is a non-protective memory access request, the north bridge 110 bypasses the encryption module 115 and provides a write request to the memory 120 without encrypting the information to be written).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kaplan and Kapur et al. to incorporate the limitations of first-processing comprises at least one of decrypting, parity checking, and decompressing; and second-processing comprises at least one of encrypting, generating parity, and compressing the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kaplan and Kapur et al. references is for reducing latency ([0043] – Kapur et al.).

	With respect to claims 5, 14 and 25, the Kaplan  reference teaches  wherein: reading the data comprises reading the data from a first memory region (page 3, lines 21-22 - in response to the read request, the memory 120 acquires information (data or instruction) stored at a position corresponding to the memory address of the read request and provides this information to the processor 102); first-processing the data read from the first memory comprises decrypting data read from the first memory region (page 4, lines 29-32 - Northbridge 110 includes an encryption module 115 configured to encrypt and decrypt information based on key 126 in accordance with a particular cryptographic standard to provide cryptographic isolation of information. wherein, the encryption module 115 may be configured to use Advanced Encryption Standard (AES) encryption and decryption. Further, the encryption module 115 may include other Encryption / decryption techniques which may be used); second-processing comprises re-encrypting data resulting from the decrypting (page 5, lines 51-52 - the security module 130 uses the old key to decrypt such information for the VM protection information stored in the memory 120 under the old key and re-encrypts such information using the new key); storing the data comprises storing the data resulting from the decrypting in a second memory region (page 5, lines 51-53 - the security module 130 uses the old key to decrypt such information for the VM protection information stored in the memory 120 under the old key and re-encrypts such information using the new key, wherein, since 110 can be directed, this protection information is accessible when the VM is restarted); and the bypass indication indicates an encryption key is common to the first memory region and the second memory region (page 5, lines 36-39 -  the encryption module 115 selects one of the keys 118 and 119 corresponding to the VM that has generated the memory access request, and uses the selected key to perform memory access information (read data or write data)).

	With respect to claims 6, 15, 26 and 32, the Kaplan  reference teaches further comprising producing the bypass indication based on page table attribute information associated with the first memory region (page 9, lines 31-39 - the cache controller 572 identifies whether the cache 108 includes an entry that stores corresponding matching values for C bit values, system physical addresses, and VM tag values, wherein, if so, the method flow proceeds to block 814 where the cache controller 572 indicates a cache hit and satisfies the memory access request in the cache 108, and further, at block 812, if the cache 108 does not include an entry that matches the C-bit value, VM tag value, or physical address value, the method flow proceeds to block 816 and the cache controller 572 indicates a cache miss. Also, since the cache controller 572 does not satisfy the memory access request, the cache controller 572 protects information designated for cryptographic protection from unauthorized access).

	With respect to claims 7, 16, 27 and 33, the Kaplan  reference teaches  further comprising: reading metadata associated with the data from the first memory (page 4, lines 44-45 - receiving the read request, the north bridge 110 provides the request to the memory 120 and then receives information corresponding to the request); transferring the metadata from the first memory to the second memory (page 4, lines 45-46 - if the Northbridge 110 identifies the read request as a non-protective memory access request, the Northbridge 110 bypasses the encryption module 115 and provides the read information to the cache 108 without encryption), wherein first-processing the data read from the first memory includes using the metadata if the bypass indication is not asserted (page 4, lines 54-56 - security mode register 121 includes a guard mode on field 122 and a guard mode active field 123, wherein, the north bridge 110 bypasses the encryption module 115 for all memory access requests including protection memory access requests in response to the guard mode on field being in a particular state (eg, negated state)), and bypassing the first-processing comprises preserving the metadata if the bypass indication is asserted (page 4, lines 45-46 - if the Northbridge 110 identifies the read request as a non-protective memory access request, the Northbridge 110 bypasses the encryption module 115 and provides the read information to the cache 108 without encryption); and storing preserved metadata in the second memory (page 4, lines 45-46 - if the Northbridge 110 identifies the read request as a non-protective memory access request, the Northbridge 110 bypasses the encryption module 115 and provides the read information to the cache 108 without encryption).

	With respect to claims 8, 17, 28 and 34, the Kaplan  reference teaches reading a key associated with the data (page 4, lines 36-37 - the security module 130 identifies a selected key based on which entity is currently executing on the processor 102); encrypting the key using a first data bus controller coupled to a data bus (page 4, lines 37-38 - the encryption module 115 encrypts the information to be written using the selected key); transferring an encrypted key from the first memory to the second memory using the first data bus controller and the data bus (page 4, lines 37-38 - and provides a write request to the storage memory 120 together with the encrypted information); decrypting the encrypted key using a second data bus controller coupled to the data bus (page 4, lines 38-40 - the encryption module 115 uses both the selected key and physical address of the memory access request for encryption and decryption of the corresponding information to prevent block move attacks); and storing a decrypted key in the second memory in association with the data (page 4, lines 37-41 -  the encryption module 115 encrypts the information to be written using the selected key, and provides a write request to the storage memory 120 together with the encrypted information, wherein, the encryption module 115 uses both the selected key and physical address of the memory access request for encryption and decryption of the corresponding information to prevent block move attacks).

	With respect to claims 9 and 18, all of the limitations of claims 8 and 17 have been addressed.
	The Kaplan reference does not teach   wherein the data bus is a Peripheral Component Interconnect (PCI) bus.
	The Kapur et al. reference teaches  wherein the data bus is a Peripheral Component Interconnect (PCI) bus ([0007]).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kaplan and Kapur et al. to incorporate the limitations of wherein the data bus is a Peripheral Component Interconnect (PCI) bus the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kaplan and Kapur et al. references is for reducing latency ([0043] – Kapur et al.).
With respect to claim 10, the Kaplan  reference teaches  a first memory (page 3, lines 18-21 - each memory access request includes a memory address (for example, a system physical address) indicating the position of the memory 120 that is a target of the memory access request); a second memory (page 3, lines 18-21 - each memory access request includes a memory address (for example, a system physical address) indicating the position of the memory 120 that is a target of the memory access request); and memory transfer control logic including first processing logic and second processing logic (page 3, lines 34-35 - the processor 102 includes processor cores 104 and 106, caches 105, 107 and 108, a north bridge 110, and a security mode register 121 in order to facilitate execution of instructions), the memory transfer control logic configured to: read data associated with a memory transfer transaction from the first memory (page 3, lines 18-21); determine whether a bypass indication associated with the memory transfer transaction is asserted (page 5, lines 38-40 - each of the processor cores 104 and 106 uses a memory access request for protection indicating that the information corresponding to the memory access request is designated for encryption protection, or the information corresponding to the memory access request is for encryption protection); bypass applying the first processing logic to the data if the bypass indication is asserted (page 5, lines 38-40 - each of the processor cores 104 and 106 uses a memory access request for protection indicating that the information corresponding to the memory access request is designated for encryption protection, or the information corresponding to the memory access request is for encryption protection).
The Kaplan reference does not teach bypass applying the second processing logic to an output of the first processing logic if the bypass indication is asserted; and store the data in the second memory.
The Kapur et al. reference teaches  bypass applying the second processing logic to an output of the first processing logic if the bypass indication is asserted ([0028] - a shared bypass bus permits data transfer between the scalability ports and the coherency interleaves while bypassing the crossbar interface); and ([0088] - the second read transaction may advance toward the unordered interface 142 along an independent path, e.g. the read bypass queue 172, bypassing the first and second write transactions and the first read transaction); and store the data in the second memory ([0088] -  the second read transaction may be forwarded to the bottom of the ordering queue 171 rather than the bottom of the read bypass queue 172).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kaplan and Kapur et al. to incorporate the limitations of bypass applying the second processing logic to an output of the first processing logic if the bypass indication is asserted; and store the data in the second memory claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kaplan and Kapur et al. references for reducing latency ([0043] – Kapur et al.).
With respect to claim 19, the Kaplan reference teaches wherein: the first processing logic is associated with the first memory and is configured to: read the data from the first memory (page 3, lines 18-21 - in the process of executing a plurality of sets of instructions, the processor 102 generates a memory access request including a write request for storing data in the memory 120 and a read request for acquiring data from the memory 120); determine whether the bypass indication is asserted (page 5, lines 1- 3 - the north bridge 110 identifies the state of the guard mode active field in response to the guard mode on field being in a different specific state (eg, asserted state), wherein, the north bridge 110 bypasses the encryption module 115 for received memory access requests (including protective memory access requests) in response to the guard mode active field being in a particular state (eg, negated state)); process data read from the first memory if the bypass indication is not asserted (page 5, lines 3 - 6 - in response to the guard mode active field being in a different state (eg, asserted state), the encryption module is bypassed only for non-protective memory access requests); and bypass processing the data read from the first memory if the bypass indication is asserted (page 5, lines 1- 3 - the north bridge 110 identifies the state of the guard mode active field in response to the guard mode on field being in a different specific state (eg, asserted state), wherein, the north bridge 110 bypasses the encryption module 115 for received memory access requests (including protective memory access requests) in response to the guard mode active field being in a particular state (eg, negated state)).
The Kaplan reference does not teach  and the second processing logic is associated with the second memory and is configured to: determine whether the bypass indication is asserted; process data output by the first processing logic if the bypass indication is not asserted; bypass processing the data read from the first memory if the bypass indication is asserted; and store data output by the second processing logic in the second memory if the bypass indication is not asserted; and store the data read from the first memory in the second memory if the bypass indication is asserted.
The Kapur et al. reference teaches  and the second processing logic is associated with the second memory and is configured to: determine whether the bypass indication is asserted; process data output by the first processing logic if the bypass indication is not asserted ([0028] - a shared bypass bus permits data transfer between the scalability ports and the coherency interleaves while bypassing the crossbar interface); and ([0088] - the second read transaction may advance toward the unordered interface 142 along an independent path, e.g. the read bypass queue 172, bypassing the first and second write transactions and the first read transaction); bypass processing the data read from the first memory if the bypass indication is asserted ([0028] - a shared bypass bus permits data transfer between the scalability ports and the coherency interleaves while bypassing the crossbar interface); and ([0088] - the second read transaction may advance toward the unordered interface 142 along an independent path, e.g. the read bypass queue 172, bypassing the first and second write transactions and the first read transaction); and store data output by the second processing logic in the second memory if the bypass indication is not asserted ([0088] -  the second read transaction may be forwarded to the bottom of the ordering queue 171 rather than the bottom of the read bypass queue 172); and store the data read from the first memory in the second memory if the bypass indication is asserted ([0088] -  the second read transaction may be forwarded to the bottom of the ordering queue 171 rather than the bottom of the read bypass queue 172).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kaplan and Kapur et al. to incorporate the limitations of  and the second processing logic is associated with the second memory and is configured to: determine whether the bypass indication is asserted; process data output by the first processing logic if the bypass indication is not asserted; bypass processing the data read from the first memory if the bypass indication is asserted; and store data output by the second processing logic in the second memory if the bypass indication is not asserted; and store the data read from the first memory in the second memory if the bypass indication is asserted into claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kaplan and Kapur et al. references for reducing latency ([0043] – Kapur et al.).
	With respect to claim 20, the Kaplan reference teaches wherein: the first processing logic comprises a first memory accelerator (page 5, lines 38-40 - each of the processor cores 104 and 106 uses a memory access request for protection indicating that the information corresponding to the memory access request is designated for encryption protection, or the information corresponding to the memory access request is for encryption protection); and the second processing logic comprises a second memory accelerator (page 5, lines 38-40 - each of the processor cores 104 and 106 uses a memory access request for protection indicating that the information corresponding to the memory access request is designated for encryption protection, or the information corresponding to the memory access request is for encryption protection).

  Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
        EA
    10/22/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112